Citation Nr: 1021974	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  05-29 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to service-connected bronchial 
asthma.

2.  Entitlement to service connection for arthritis, to 
include as secondary to service-connected bronchial asthma.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected bronchial asthma.

4.  Entitlement to service connection for arteriosclerotic 
heart disease and/or congestive heart failure, to include as 
secondary to service-connected bronchial asthma.

5.  Entitlement to an increased rating for bronchial asthma, 
currently rated 30 percent disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to April 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, inter alia, denied the Veteran's 
claims for service connection for diabetes mellitus, 
arthritis, hypertension, and arteriosclerotic heart disease 
and/or congestive heart failure, all to include as secondary 
to service-connected bronchial asthma.  The RO also continued 
the Veteran's 30 percent disability rating for bronchial 
asthma.

In March 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO (Travel 
Board hearing). 

In September 2007, the Board reopened and remanded the issues 
of entitlement to service connection for diabetes mellitus, 
arthritis, hypertension, and arteriosclerotic heart disease 
and/or congestive heart failure, all to include as secondary 
to service-connected bronchial asthma, for additional 
development.  The Board also remanded the issue of 
entitlement to an increased rating for bronchial asthma.  
Those issues are now before the Board for further appellate 
consideration.

The issue of entitlement to a TDIU due to service-connected 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has provided competent and credible evidence 
of a nexus between his diabetes mellitus and his service-
connected bronchial asthma.

2.  The Veteran has provided competent and credible evidence 
of a nexus between his arthritis and his service-connected 
bronchial asthma.

3.  The Veteran has provided competent and credible evidence 
of a nexus between his hypertension and his service-connected 
bronchial asthma.

4.  The Veteran has provided competent and credible evidence 
of a nexus between his arteriosclerotic heart disease and his 
service-connected bronchial asthma.

5.  The Veteran's Forced Expiratory Volume in One Second 
(FEV-1) is 74 percent predicted, and his FEV-1/Forced Vital 
Capacity (FVC) is 84 percent.

6.  The evidence of record does not show that the Veteran has 
had at least monthly visits to a physician for required care 
of exacerbations of his bronchial asthma.

7.  The evidence of record does not show that the Veteran has 
had intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids.

8.  The evidence of record does not show that the Veteran has 
had more than one bronchial asthma attack per week with 
episodes of respiratory failure.

9.  The evidence of record does not show that the Veteran 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
his diabetes mellitus is proximately due to his service-
connected bronchial asthma.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & West Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.310 (2009).

2.  Resolving all reasonable doubt in favor of the Veteran, 
his arthritis is proximately due to his service-connected 
bronchial asthma.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & West Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.310 (2009).

3.  Resolving all reasonable doubt in favor of the Veteran, 
his hypertension is proximately due to his service-connected 
bronchial asthma.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & West Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).

4.  Resolving all reasonable doubt in favor of the Veteran, 
his arteriosclerotic heart disease is proximately due to his 
service-connected bronchial asthma.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & West Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.310 (2009).

5.  The criteria for a disability rating in excess of 30 
percent for service-connected bronchial asthma have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.96, 4.97, 
Diagnostic Code 6602 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Letters dated May 2004, July 2004, and October 2008, provided 
to the Veteran before the November 2004 rating decision and 
the January 2010 supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, since they informed the 
Veteran of what evidence was needed to establish his claim, 
what VA would do and had done, and what evidence he should 
provide.  The May 2004, July 2004, and October 2008 letters 
also informed the Veteran that it was his responsibility to 
help VA obtain medical evidence or other non-government 
records necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in October 2008.  In this 
regard, after initially providing VA notice in May 2004, 
followed by subsequent Dingess notice in October 2008, the RO 
readjudicated the Veteran's claims in a supplemental 
statement of the case in January 2010.  Thus, the timing 
defect in the notice has been rectified.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(holding that a statement of the case (SOC) or supplemental 
SOC (SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC).  In addition, the Veteran has never alleged how 
a timing error prevented him from meaningfully participating 
in the adjudication of his claim.  As such, the Veteran has 
not established prejudicial error in the timing of VCAA 
notice.  See Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 
(2009).

The Federal Circuit has held that VA's duty to notify, 
codified at 38 U.S.C.A. 
§ 5103(a), does not require it to provide notice of 
alternative diagnostic codes, or to solicit evidence of the 
impact of the Veteran's claimed disability on his daily life.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis:  Service Connection for Diabetes Mellitus, 
Arthritis, Hypertension, and Arteriosclerotic Heart Disease 
and/or Congestive Heart Failure, all to include as Secondary 
to Service-Connected Bronchial Asthma

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including diabetes mellitus, arthritis, hypertension, and 
cardiovascular-renal disease.)  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.

A claim for secondary service connection requires competent 
medical evidence linking the asserted secondary disorder to 
the service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 
509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like Velez, that competent medical nexus 
evidence is required to associate the claimed disability with 
the service-connected disability).  In short, in order to 
establish entitlement to service connection on this secondary 
basis, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) 
medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability. 
 Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board notes that the provisions of 38 C.F.R. § 3.310 have 
been amended.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the Veteran to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  Given what appear to be 
substantive changes, and because the Veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which clearly favors the claimant.

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).

The threshold criterion for service connection, on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

The Veteran's bronchial asthma has been service-connected 
since April 1964.  As of October 1996, the Veteran receives a 
30 percent disability rating for that condition.

The Veteran contends in a June 2004 statement that his 
service-connected bronchial asthma causes him to have trouble 
breathing when walking a short distance or trying to 
exercise.  In his February 2005 notice of disagreement, the 
Veteran alleged that his diabetes, arthritis, high blood 
pressure, and congestive heart failure are all secondary to 
his service-connected bronchial asthma.

At his March 2007 hearing before the undersigned Veterans Law 
Judge, the Veteran again reported that his claimed conditions 
are secondary to his service-connected bronchial asthma.  Id. 
at p. 2.  He added that even limited exercise, such as short 
distance running and walking to the end of his driveway, 
causes him to become "soaking with [sweat] and short of 
breath."  Id. at p. 7.

The Veteran's service treatment records are silent for any 
complaints or diagnoses of diabetes, arthritis, high blood 
pressure, and congestive heart failure.  In February 1964, as 
part of a medical board evaluation (which led to the 
Veteran's separation for bronchial asthma and contact 
dermatitis), his heart, vascular system, upper extremities, 
lower extremities, and spine and other musculoskeletal system 
were all found to be normal on clinical evaluation.  The 
Veteran's blood pressure at that evaluation was 128/80 
(systolic/diastolic), and he weighed 163 pounds (lb).  In a 
separate, undated in-service physical examination, a 
clinician found that the Veteran's heart had a Normal Sinus 
Rhythm (NSR).

Following service, a private physician diagnosed the Veteran 
with chronic hypertension in October 1992.  That physician 
also diagnosed him with osteoarthritis of both knees in 
December 1992.  In January 1993, he diagnosed the Veteran 
with Pickwickian syndrome, a condition in which a severely 
overweight patient fails to breathe rapidly or deeply enough, 
resulting in low blood oxygen levels and high blood carbon 
dioxide (CO2) levels; the physician found that the Veteran 
weighed 349 pounds at the time of that diagnosis.  He also 
diagnosed the Veteran with arteriosclerotic heart disease 
(ASHD) in October 1993.

In April 2001, VA provided the Veteran with an examination of 
his diabetes mellitus, heart condition, hypertension, and 
respiratory condition.  The Veteran reported that he had 
worked for 34 years following his discharge from service 
before he retired at age 54 due to his disabilities.  The 
examiner noted that "the Veteran was markedly obese and 
would easily get short of breath with mild exertion on 
examination."  The Veteran reported his weight as 400.5 
pounds.  The examiner diagnosed him with a history of 
congestive heart failure, hypertension, and diabetes, for 
which he was receiving treatment.  The examiner opined that 
based on medical practice and a review of medical literature, 
there is no direct connection between the Veteran's service-
connected asthma and his hypertension, congestive heart 
failure, or diabetes, "although, reciprocal 
interrelationships could exist."  He further opined that the 
Veteran's "pulmonary infection could be present during 
exacerbations of his asthma."  With respect to aggravation 
of the claimed congestive heart failure, hypertension, and 
diabetes by his service-connected bronchial asthma, the 
examiner opined:  "Weight control is directly involved with 
diet and exercise.  The Veteran has had shortness of breath 
due to exacerbation of his asthma and that could also be a 
favoring factor for obesity, although the Veteran has had a 
weight problem and this is likely related to multiple 
factors.  His hypertension has been under control with 
medication and could be exacerbated somehow in a mild or 
moderate increase in his blood pressure during exacerbation 
of his asthma....Overall[,] asthma could be a factor that could 
aggravate mildly to moderately the Veteran's non service 
connected conditions and vice versa."

In June 2002, another private physician diagnosed the Veteran 
with hypertension and diabetes mellitus.

The Veteran sought treatment for pain at a VA facility in 
January 2004, and the VA clinician diagnosed him with chronic 
degenerative joint disease (DJD) in his hips, knees, and 
back.

A VA clinician in October 2004 diagnosed the Veteran with 
diabetes mellitus, type 2; hypertension; congestive heart 
failure (CHF); and DJD.  The clinician noted that the Veteran 
needed to lose more weight.  In April 2005, another VA 
physician diagnosed the Veteran with "right hip pain, likely 
osteoarthritis."

In October 2006, a VA Doctor of Psychology (Psy.D.) opined 
that "the patient's medical situation [is] exacerbated by 
asthma which prevents him from exercise."  The psychologist 
also opined in December 2006 that the Veteran "is not 
engaged in significant activity due to obesity and asthma."  
In May 2009, another VA clinician diagnosed the Veteran with 
arthritis and CHF.

In August 2009, VA provided the Veteran with another 
examination.  The examiner reviewed the claims file, and 
noted that the Veteran was obese, short of breath on mild 
exertion, and sitting in a wheelchair.  He also noted the 
Veteran's 2002 diagnoses of hypertension, diabetes, and CHF.  
In an October 2009 addendum, the examiner opined, without 
rationale, that "it is unlikely that the service-connected 
bronchial asthma has aggravated Diabetes mellitus or 
hypertension or arthritis or gouty arthritis as well as 
arteriosclerotic heart disease."  However, in a December 
2009 addendum, the same examiner opined that "it is LIKELY 
that the service-connected bronchial asthma HAS aggravated 
Diabetes mellitus, hypertension, arthritis, as well as 
arteriosclerotic heart disease.  This is a change from my 
previous assessment:  PATIENT STATES THAT THE ASTHMA DOES NOT 
ALLOW HIM TO DO ANY ACTIVITY[;] THEREBY HE CONTINUES TO GAIN 
WEIGHT, WHICH MAKES HIS DIABETES, HYPERTENSION, ARTHRITIS AND 
ARTERIOSCLEROTIC HEART DISEASE WORSE.  This is very likely."  
(Emphasis in original.)

Competent medical evidence includes statements from persons 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiners and the VA and private 
clinicians noted above are so qualified, their medical 
opinions constitute competent medical evidence.

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the December 2009 VA examiner's opinion that it is 
likely that the service-connected bronchial asthma has 
aggravated his diabetes mellitus, hypertension, arthritis, 
and arteriosclerotic heart disease, provides sufficient 
probative evidence on which to grant the Veteran's claim.  
38 C.F.R. § 3.102.  Specifically, the Board finds the 
examiner's rationale-that the Veteran's service-connected 
asthma limits his physical activity, thereby increasing his 
weight, which aggravates his diabetes mellitus, arthritis, 
hypertension, and arteriosclerotic heart disease-to be of 
significant probative value.

While the December 2009 VA examiner did rely in part on the 
Veteran's statement that his asthma limits his physical 
activity, the Veteran is certainly competent to observe that 
his asthmatic symptoms, such as shortness of breath, limit 
his ability to exercise.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994) ("Competent lay evidence" is evidence provided 
by a person who has personal knowledge derived from his own 
senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" 
is any evidence not requiring that the proponent have 
specialized education, training or experience, but is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.)  See also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the evidence of 
record suggests that the Veteran's description of his 
shortness of breath and resulting limited physical activity 
is credible; for example, in January 1993 his private 
treating physician found that he was severely overweight and 
failed to breathe rapidly or deeply enough.  Likewise, the 
Veteran's weight has increased from 163 pounds in February 
1964, to 349 pounds in January 1993, to 400.5 pounds in April 
2001.  Moreover, the April 2001 VA examiner personally 
observed that "the Veteran was markedly obese and would 
easily get short of breath with mild exertion on 
examination."  Finally, in December 2006 a VA psychologist 
opined that the Veteran "is not engaged in significant 
activity due to obesity and asthma."  Because the Veteran is 
competent to observe that his physical activity is limited by 
asthmatic symptoms, and because the uncontradicted evidence 
of record includes corroborating independent observations of 
shortness of breath and considerable weight gain since 
service, the Board finds that there is no basis in law or 
fact for rejecting the December 2009 VA examiner's opinion 
merely because it relied in part on the Veteran's own 
statements.  Cf. Kowalski v. Nicholson, 19 Vet. App. 171 
(2005) (VA may not disregard a medical nexus opinion solely 
on the rationale that the medical opinion was based on an 
uncorroborated history given by the Veteran.)

The Board notes that, in contrast to the December 2009 VA 
examiner's opinion, the April 2001 VA examiner's opinion was 
insufficient to support a grant of secondary service 
connection, because the examiner's opinion used ambiguous 
language such as "could be a factor," and "could 
aggravate."  Medical opinions which are speculative, 
general, or inconclusive in nature cannot support a claim for 
service connection.  See Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty); Bostain v. West, 
11 Vet. App. 124 (1998) (a private physician's opinion that a 
Veteran's preexisting service-related condition "may have" 
contributed to his ultimate demise was too speculative, 
standing alone, to be deemed new and material evidence to 
reopen cause-of-death claim); Obert v. Brown, 5 Vet. App. 30 
(1993) (a medical opinion expressed in terms of "may be 
related to service" necessarily implies "may or may not," 
and therefore is too speculative to establish a plausible 
claim); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (a 
medical professional's use of equivocal language such as "may 
or may not be related to service" was too speculative to 
constitute a definitive opinion on issue of causation).

Where, as here, there is competent medical evidence showing 
that the Veteran's service-connected bronchial asthma has 
aggravated his diabetes mellitus, arthritis, hypertension, 
and arteriosclerotic heart disease, and no competent medical 
evidence to the contrary is of record, the Board may not seek 
out a medical opinion to the contrary.  Mariano v. Principi, 
17 Vet. App. 305 (2003).  In light of the current evidence of 
record, service connection is warranted for diabetes 
mellitus, arthritis, hypertension, and arteriosclerotic heart 
disease, as secondary to the Veteran's service-connected 
bronchial asthma.



Analysis:  An Increased Rating for Bronchial Asthma, 
Currently Rated 30 Percent Disabling

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, a disability 
rating of 30 percent applies where the Veteran has a FEV-1 of 
56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.

A disability rating of 60 percent applies where the Veteran 
has a FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 
40 to 55 percent, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.

A disability rating of 100 percent applies where the Veteran 
has a FEV-1 less than 40-percent predicted, or; FEV-1/FVC 
less than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.

The Veteran contends in his April 2004 claim that his asthma 
has gotten worse, and has led to problems breathing, impaired 
mobility, and an inability to work.  The Veteran asserted in 
June 2004 that his bronchial asthma has worsened, causing him 
to have trouble breathing when walking a short distance, 
trying to exercise, tending to his hygiene, and engaging in 
other strenuous activities.  In his February 2005 notice of 
disagreement, the Veteran reported that his bronchial asthma 
has gotten worse, and has made it very difficult to breath, 
sleep, move around, and take care of himself.  Likewise, in 
his September 2005 substantive appeal, the Veteran asserted 
that his "condition has gotten much, much wors[e]," and 
includes constant pain, an inability to walk "at length," 
problems sleeping and breathing, short-windedness, swelling, 
and numbness.  In a January 2010 letter, the Veteran noted 
that he sometimes has frequent asthma attacks throughout the 
day.

On the occasion of the aforementioned hearing before the 
undersigned Veterans Law Judge, the Veteran asserted that his 
bronchial asthma has caused increased shortness of breath, 
and an inability to work.  Id. at p. 10.

A friend, G.H., wrote in July 2004 that she has observed the 
Veteran's gradual increase in shortness of breath.  She notes 
that the Veteran uses his inhaler several times per day, and 
"can only walk so far" before wheezing and stopping to 
catch his breath.

VA provided the Veteran with an examination of his 
respiratory condition in September 2004.  The examiner 
reviewed the Veteran's electronic records.  The Veteran 
reported that he uses an inhaler 2 to 3 times per day, and 
once per night.  He also stated that he was prescribed a 
course of steroids for an asthma exacerbation several years 
ago.  The examiner diagnosed him with bronchial asthma.

A VA physician diagnosed the Veteran with asthma in January 
2005, and prescribed bronchodilators as occasion requires 
(p.r.n.).

In May 2009, a VA clinician reported that the Veteran's 
spirometry test results were reported to be normal in 2004.

Also in May 2009, a VA physician found that spirometry 
testing showed that the Veteran had an FEV-1 score of 26 
percent predicted, and an FEV-1/FVC score of 83 percent.  
However, the physician opined that "poor patient effort 
and/or coughing makes spirometry interpretations difficult 
and may adversely affect test results."  He concluded that 
due to "poor effort," he "cannot interpret [the] PFTs 
[Pulmonary Function Tests]."  In accordance with the VA 
physician's explanation of why these PFT results are not a 
valid indication of the Veteran's respiratory functional 
impairment, the Board attributes no probative weight to the 
May 2009 PFT results.  38 C.F.R. § 4.96(d)(3).

VA provided the Veteran with another examination of his 
respiratory condition in August 2009.  The VA examiner 
reviewed the claims file.  The examiner noted that the 
Veteran was very short of breath on mild exertion, with 
wheezing.  He further noted that the Veteran had hypoxia 
and/or dyspnea on exertion, but was not hypoxic on room air.  
The examiner diagnosed the Veteran with severe uncontrolled 
asthma, and noted that he uses an inhaler 4 to 5 times per 
day, with additional frequent nocturnal awakenings.  In an 
October 2009 addendum, the VA examiner repeated his 
characterization of the Veteran's asthma as severe and 
uncontrolled; he also noted the problems with the Veteran's 
May 2009 PFTs.  In a December 2009 addendum, the VA examiner 
noted that the Veteran reported having asthma attacks several 
times per day, which render him incapacitated throughout the 
day; however, there is no evidence in the Veteran's VA or 
private treatment records that shows that these reported 
daily asthma attacks include episodes of respiratory failure.  
Additionally, the VA examiner performed new PFTs in December 
2009, in which he found that the Veteran had an FEV-1 score 
of 66 percent predicted, and an FEV-1/FVC score of 84 
percent, before using his bronchodilator.  After using his 
bronchodilator, the Veteran had an FEV-1 score of 74 percent 
predicted, and an FEV-1/FVC score of 82 percent.

Based on the findings above, the Veteran is not entitled to a 
disability rating greater than his currently-assigned 30 
percent.  

Pursuant to 38 C.F.R. § 4.96(d)(4), post-bronchodilator 
studies are required when PFTs are done for disability 
evaluation purposes except when the results of pre-
bronchodilator pulmonary function tests are normal or when 
the examiner determines that post-bronchodilator studies 
should not be done and states why.  Pursuant to 38 C.F.R. 
§ 4.96(d)(5), when evaluating based on PFTs, VA will use 
post-bronchodilator results in applying the evaluation 
criteria in the rating schedule unless the post-
bronchodilator results were poorer than the pre-
bronchodilator results.  In those cases, the pre-
bronchodilator values will be used for rating purposes.  
Consequently, the Veteran's FEV-1 score of 74 percent 
predicted, and his FEV-1/FVC score of 84 percent, are for 
application.  Both of these scores would result in a 
disability rating of 10 percent.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.  Moreover, even if the poorer scores 
were used, a disability rating of 30 percent, but no more, 
would apply.  Id.

Furthermore, the evidence of record does not show at least 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
Likewise, the evidence of record does not show more than one 
attack per week with episodes of respiratory failure, or 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  Indeed, 
the only use of corticosteroids had occurred several years 
ago, according to the Veteran's report in September 2004, and 
there is no indication in his treatment records of more 
recent corticosteroid prescriptions at least three times per 
year.  Additionally, as explained above, the Veteran's 
December 2009 allegation of several asthma attacks per day is 
unaccompanied by any reports or other evidence of episodes of 
respiratory failure.  Consequently, a disability rating 
greater than 30 percent is not applicable in this case.

In reaching this determination, the Board has considered 
whether, under Hart, 21 Vet. App. 505, a higher rating for 
the Veteran's bronchial asthma might be warranted for any 
period of time during the pendency of this appeal.  However, 
there is no evidence that the Veteran's bronchial asthma has 
been persistently more severe than the extent of disabilities 
contemplated under the assigned rating of 30 percent at any 
time.

The Board has considered the issue of whether the Veteran's 
bronchial asthma, standing alone, presents an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 
§ 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2009).  The Board 
will discuss this issue below.

There is no benefit of the doubt that can be resolved in his 
favor, as the preponderance of the evidence does not show 
symptoms that more nearly approximate the criteria for a 
higher rating.  Accordingly, the claim for an increased 
rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).


ORDER

Service connection for diabetes mellitus, as secondary to 
service-connected bronchial asthma, is granted.

Service connection for arthritis, as secondary to service-
connected bronchial asthma, is granted.

Service connection for hypertension, as secondary to service-
connected bronchial asthma, is granted.

Service connection for arteriosclerotic heart disease, as 
secondary to service-connected bronchial asthma, is granted.

A disability rating in excess of 30 percent for bronchial 
asthma is denied.


REMAND

With regard to a claim for TDIU, the Board notes that the RO 
previously denied that claim in a November 2004 rating 
decision.  However, the Court recently held that a request 
for a TDIU, whether expressly raised by the Veteran or 
reasonably raised by the record, is not a separate "claim" 
for benefits, but rather, can be part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether 
the Veteran is unemployable due to a service-connected 
disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue 
whether a TDIU is warranted as a result of that disability.  
Id.  In this case, the evidence of record reasonably raises 
the question of whether the Veteran is unemployable due to 
his service-connected bronchial asthma.  Additionally, the 
Veteran has raised the issue of unemployability at his March 
2007 hearing before the undersigned Veterans Law Judge.  Id. 
at p. 10.  Moreover, this decision includes a grant of 
service connection for diabetes mellitus, arthritis, 
hypertension, and arteriosclerotic heart disease, which may 
have a bearing on the Veteran's employability.  Harris v. 
Derwinski, 1 Vet. App. 181 (1991) (two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other).

During the course of his increased initial rating claim on 
appeal, the Veteran has submitted evidence that he is 
unemployable due to his bronchial asthma.  See, e.g., a 
December 2006 note from a VA psychiatrist, opining that the 
Veteran is not engaged in significant activity due to his 
obesity and asthma.  Therefore, the Board finds the evidence 
of record has reasonably raised the issue of entitlement to a 
TDIU as an element of the increased rating claim on appeal.  
Since entitlement to a TDIU is part of the Veteran's 
increased rating claim, the proper remedy here is for the 
Board to remand, rather than refer, the TDIU issue to the AOJ 
for proper development and adjudication.

First, the AOJ should send the Veteran a Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter for his TDIU 
claim.  This letter should notify the Veteran and his 
representative of any information or lay or medical evidence 
not previously provided that is necessary to substantiate the 
TDIU claim.  The notice should also indicate what information 
or evidence should be provided by the Veteran and what 
information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, 
this letter should be compliant with the case 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
That is, the Veteran should be provided notice that advises 
him of the disability rating and effective date elements of a 
claim, keeping in mind that a TDIU claim is a type of claim 
for a higher disability rating.

In addition, the AOJ should provide a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based 
on Unemployability, to the Veteran.  See M21-1MR, 
IV.ii.2.F.25.i.  

The Board notes that the Veteran would not currently be 
entitled to a TDIU rating under 38 C.F.R. § 4.16(a) (2009).  
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  When a Veteran does 
not meet the rating criteria for a TDIU rating under 38 C.F.R. 
§ 4.16(a), he is nevertheless to be considered for a TDIU 
rating under 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b), 
rating boards should refer to the Director, Compensation and 
Pension Service for extra-schedular consideration all cases 
where the Veteran is unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disability. 

The Veteran has the following service-connected disabilities:  
bronchial asthma, rated 30 percent disabling; and diabetes 
mellitus, arthritis, hypertension, and arteriosclerotic heart 
disease, which have not yet been assigned disability ratings.  
Pending the assignation of ratings for those disabilities, his 
combined service-connected disability rating is 30 percent.  
See 38 C.F.R. § 4.25 (combined ratings table).  Thus, he does 
not currently satisfy the threshold minimum percentage rating 
requirements of 38 C.F.R. § 4.16(a) for a TDIU.  However, the 
Board notes that the Veteran's eligibility under 
38 C.F.R. § 4.16(a) is subject to change, depending upon the 
outcome of his ratings for diabetes mellitus, arthritis, 
hypertension, and arteriosclerotic heart disease.

If, however, a Veteran fails to meet the applicable 
percentage standards set forth in 38 C.F.R. § 4.16(a), rating 
boards should refer to the Director, Compensation and Pension 
Service for consideration all cases where the Veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
The Veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  As to the issue of TDIU, send a VCAA 
notice letter notifying the Veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to substantiate 
the TDIU claim on appeal.  This notice 
must indicate what information or evidence 
the Veteran should provide, and of what 
information or evidence VA will attempt to 
obtain on his behalf.  See 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 3.159(b).  This 
letter should also comply with the Court 
case of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Specifically, this letter should 
advise him concerning the elements of a 
disability rating and an effective date.

2.  The AOJ should send the Veteran a VA 
Form 21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability, for him to complete, with 
instructions to return the form to the 
AOJ.  See M21-1MR, IV.ii.2.F.25.i. 

3.  After the above development has been 
completed and the Board's decision 
granting service connection for diabetes 
mellitus, arthritis, hypertension and 
arteriosclerotic heart disease has been 
implemented, the RO should determine the 
combined rating for the Veteran's service-
connected disabilities.  If the Veteran 
fails to meet the applicable percentage 
standards set forth in 38 C.F.R. 
§ 4.16(a), submit the claims for TDIU and 
a higher rating than 30 percent for 
bronchial asthma to the Under Secretary 
for Benefits or Director of Compensation 
and Pension Service for an extra-schedular 
evaluation under both 38 C.F.R. § 4.16(b) 
and 38 C.F.R. § 3.321(b).  An extra-
schedular rating under 
38 C.F.R. § 3.321(b)(1), is based on the 
fact that the schedular ratings are 
inadequate to compensate for the average 
impairment of earning capacity due to the 
Veteran's disabilities.  Exceptional or 
unusual circumstances, such as frequent 
hospitalization or marked interference 
with employment, are required.  In 
contrast, 38 C.F.R. § 4.16(b), merely 
requires a determination that a particular 
Veteran is rendered unable to secure or 
follow a substantially gainful occupation 
by reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96.  The 
extra-schedular evaluation must address 
both 38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b).  Under 38 C.F.R. § 4.16(b), 
all of the Veteran's service-connected 
disabilities, as well as his employment 
history, educational and vocational 
attainment and all other factors having a 
bearing on his employability (or lack 
thereof) should be considered.  

4.  Then adjudicate the claims for TDIU 
and a higher rating for bronchial asthma 
on an extra-schedular basis, in light of 
the additional evidence obtained.  If 
these claims are not granted to the 
Veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


